Name: Commission Implementing Regulation (EU) 2016/1962 of 7 November 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 10.11.2016 EN Official Journal of the European Union L 303/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1962 of 7 November 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) Unassembled shower doors, designed to be mounted and fixed to the wall, consisting of the following components:  two panels, made of single-pane-security glass (ESG EN 12150), measuring 2 100 Ã  860 Ã  6 mm (pivoting panel functioning as a door) and 2 100 Ã  810 Ã  6 mm (fixed/non pivoting panel),  two aluminium profiles to be fixed on one side of each panel, measuring 2 100 Ã  25 mm containing rails, a plastic seal and four screw holes,  knobs, beams, plates, hinges, clamps and other fixing devices made of high-grade steel,  screws, hex keys, plugs and anchors,  seals (a magnetic seal, for closing the door panels, and a bellows seal for sealing between fixed and movable parts). The glass possesses a protection, having been soaked and processed, against lime, dirt and cleaning agent sediment. See image of the article already assembled (*). 7020 00 80 Classification is determined by General Rules 1, 2(a), 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7020 00 and 7020 00 80 . The article is a composite good, presented unassembled, made up of different components. As the profiles are only on one side of each panel, the product is not considered to be set in a frame (see also the Explanatory Notes to the Combined Nomenclature to Chapter 70, General, second paragraph). The profiles, fixing devices, screws, plugs, seals etc. are components of a subordinate character. It is therefore the glass that gives the product its essential character. Classification under heading 7326 as other articles of steel or under heading 7610 as frames made of aluminium is therefore excluded. Classification under heading 7013 as glassware of a kind used for toilet or similar purposes is also excluded, as only small movable articles are covered (see also the Harmonized System Explanatory Notes to heading 7013 , first paragraph, (2)). Classification under heading 7007 as a safety glass is also excluded as this heading covers safety glass but not articles made thereof. The article is therefore to be classified under CN code 7020 00 80 as other articles of glass. (*) The image is purely for information.